 

Exhibit 10.1

 

EXECUTION VERSION

 

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is entered into between
Robert Alan Stewart (“Executive”) and Allergan, Inc. (“Allergan”) on its own
behalf and on behalf of its parent companies, subsidiaries, affiliates,
predecessors and successors, and the affiliates, predecessors and successors of
such entities (specifically including, but not limited to, Allergan plc;
Allergan USA, Inc.; and Allergan Holdco US, Inc.) (Allergan and all such other
entities are referred to collectively as the “Company”).

 

In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:

 

1.Resignation of Employment. Executive has resigned his employment with the
Company effective as of the close of business on January 12, 2018 (the
“Termination Date”), consistent with the Press Release of Amneal Pharmaceuticals
issued December 18, announcing Executive’s intention to become President of
Amneal – see
https://www.prnewswire.com/news-releases/robert-stewart-to-join-amneal-pharmaceuticals-as-president-300572365.html.
Effective as of the Termination Date, Executive has ceased to be an employee of
the Company and will not be eligible to receive any salary or benefits of
employment, except as described in this Agreement. If Executive is an officer or
director of any of the Company entities, then, effective as of the Termination
Date, Executive agrees to and hereby does resign from any and all offices and
directorships with any such Company entities, and agrees to execute all
documents reasonably requested by the Company to effectuate such resignation(s).
Regardless of whether Executive signs this Agreement, Executive shall receive
Executive’s usual pay up to and including the Termination Date.

 

2.Eligibility for 2017 Annual Incentive Award Payment.  In view of Executive’s
contributions and performance during the relevant performance period up to and
including the Termination Date, and the further agreements provided herein,
Executive shall be eligible to receive payment under the 2017 Allergan Annual
Incentive Plan, with the performance period ending December 31, 2017 as and to
the extent such payment is determined and certified by the Compensation
Committee of the Board of Directors of Allergan plc based upon Company and
individual performance (the “Payment”).  

 

Executive acknowledges and agrees that Executive has been paid and/or received
all leave (paid or unpaid), vacation pay, compensation, wages, bonuses,
commissions, equity and/or benefits of any kind to which Executive may be
entitled from the Company or its affiliates.

 

The Company may withhold from any amounts payable to Executive such federal,
state, local or foreign taxes as shall be required to be withheld pursuant to
applicable law or regulation, as well as any deductions specified under this
Agreement. No additional deductions shall be made from such payments for the
Allergan, Inc. Savings and Investment Plan, or any 401(k) plan or deferred
compensation plan. Additionally, in certain limited circumstances, the

 

--------------------------------------------------------------------------------

 

Company’s obligation to make of the Payment set forth in this paragraph 2 shall
be subject to possible reduction and/or delay by reason of the operation of and
in accordance with certain provisions of Section 409A of the United States
Internal Revenue Code of 2017, as amended.

 

3.Release of Claims. In consideration of the agreement of the Company herein
including with respect to the Payment, Executive, on behalf of Executive and
Executive’s heirs, executors, representatives, successors, and assigns,
completely releases and forever discharges the Company (as defined above),
Allergan’s and each of the other Company entities’ current and former owners,
officers, directors, employees, insurers, attorneys and agents, both in their
personal and representative capacities, their third party manufacturers,
insurers, any other entity directly or indirectly controlled by them, successors
and assigns of all of the foregoing, past and present, and the various Company
benefit plans, committees, trustees, fiduciaries, and trusts (hereinafter all
collectively referred to as the “Releasees”) from any and all claims, rights,
demands, actions, obligations, liens, costs, expenses, orders, judgments,
attorneys’ fees, and causes of action, of whatever kind or nature, asserted or
unasserted, arising on or at any time prior to the date on which Executive signs
this Agreement, which Executive may now have, or has ever had, against any of
the Releasees arising from or in any way connected with the employment
relationship between Executive and the Company, or any acts or omissions
occurring during the employment relationship or the termination thereof up to
and including the date on which Executive signs this Agreement. Without limiting
any of the foregoing, this Release of Claims includes, but is not limited to,
all “wrongful discharge,” retaliation and discrimination claims; all claims
relating to any contracts of employment, express or implied; all claims for
defamation, misrepresentation, or negligence; all claims for monies or severance
pay; all tort claims of any nature, including claims for alleged infliction of
emotional distress; all claims under any laws or regulations relating to
employment matters including, but not limited to the following, as amended: (1)
Title VII of the Civil Rights Act of 1964, 42 U. S. C. § 2000(e), et seq.; (2)
the Age Discrimination in Employment Act, as amended, 29 U. S. C. § 621, et seq.
(the “ADEA”); (3) Section 1981 of the Civil Rights Act of 1866, 42 U. S. C. §
1981; (4) the Equal Pay Act of 1963, 29 U. S. C. § 206; (5) Executive Order
11141; (6) Section 503 of the Rehabilitation Act of 1973, 29 U. S. C. § 701, et
seq. ; (7) the Americans With Disabilities Act, 42 U. S. C. § 12101, et seq.;
(8) the Employee Retirement Income Security Act of 1974, as amended, 29 U. S. C.
§ 1001, et seq. (except for any vested benefits under any tax qualified benefit
plan); (9) the Immigration Reform and Control Act, 8 U. S. C. §101, et seq.;
(10) the Worker Adjustment and Retraining Notification Act, 29 U. S. C. §2101,
et seq.; (11) the Fair Credit Reporting Act, 15 U. S. C. § 1681, et seq.; (12)
the Sarbanes-Oxley Act of 2002, to the extent permitted by law; (13) Section 885
of the American Jobs Creation Act of 2004 and any applicable guidance thereunder
(Internal Revenue Code Section 409A); (14) the Family and Medical Leave Act;
(15) the New Jersey Conscientious Employee Protection Act; (16) the
Massachusetts Wage Act, Mass. Gen. Law Ch. 149, §148 (17) the Massachusetts
antidiscrimination law, Mass. Gen. Law Ch. 151B; (18) the California Fair
Employment and Housing Act; (19) the California Whistleblower Protection Law
(Labor Code §§ 1102.5, et seq.); (20) the Cal-WARN Act, Cal. Labor Code
§§1400-1408; (21) the Millville Dallas Airmotive Plant Job Loss Notification
Act; (22) the New York Worker Adjustment and Retraining Notification Act;
(23) any other federal, state or local law, rule, regulation, or ordinance; any
public policy, contract, tort, or common law; and all claims for vacation, sick,
or personal leave pay, short term or long term disability benefits, or payment
pursuant to any practice, plan, policy, handbook, or manual; and any basis for
recovering costs, fees, or other expenses including attorneys’ fees incurred in
these matters.

 

2

--------------------------------------------------------------------------------

 

This Release of Claims does not affect any vested rights Executive may have
under the Allergan, Inc. Savings and Investment Plan or any 401(k) or Profit
Sharing Plan of the Company, as well as any vested rights that Executive may
have under any equity award previously granted to Executive under any equity
plan of the Company. Any such vested rights that Executive may have shall be
determined by the terms of such Plans or plans and the agreements related
thereto. In addition, this Release of Claims does not release any claim (i) to
pay or provide any compensation or benefit required to be paid or provided under
this Agreement, (ii) to indemnify Executive for his acts as an officer or
director of the Company or any other Company entity in accordance with the
bylaws of the Company and the policies and procedures of the Company that are
presently in effect of the Effective Date of this Agreement, (iii) to benefits
that Executive and/or his eligible, participating dependents or beneficiaries
may have under any existing welfare, retirement or other fringe-benefit plan or
program of the Company in which Executive and/or such dependents are
participants, and/or (iv) arising after the Termination Date.

 

Executive hereby acknowledges and agrees that Executive shall not seek to
recover nor be entitled to recover from any of the Releasees for any claim that
has been released in this Release of Claims.  

 

4.Release – Other Information.

 

(a)Nothing in this Agreement shall be interpreted or applied to affect or limit
Executive’s otherwise lawful right to bring an administrative charge with the U.
S. Equal Employment Opportunity Commission (“EEOC”) or other federal, state, or
local administrative agency, or to testify, assist, or participate in any
investigation, hearing, or proceeding conducted by the EEOC or other federal,
state, or local administrative agency. Executive agrees that Executive has
released the Releasees from any and all liability from the laws, statutes, and
common law listed in paragraph 3 above. As such, the Company may assert its
rights under the Release of Claims in this Agreement as a defense to any
administrative, judicial or other proceeding or lawsuit filed against the
Releasees asserting or alleging any claim, demand or cause of action that has
been released or waived in paragraph 3 above. Further, Executive is not and will
not be entitled to any monetary relief resulting from any proceeding brought by
Executive or the EEOC or any other person or entity on Executive’s behalf
(including but not limited to any federal, state, or local agency) asserting or
alleging any claim, demand or cause of action that has been released or waived
in paragraph 3 above. For the avoidance of doubt, nothing in this Agreement
shall be interpreted to limit Executive’s right to receive an award to which
Executive may be entitled for information provided to the U. S. Securities and
Exchange Commission (SEC), the U. S. Commodity Futures Trading Commission
(CFTC), or equivalent state securities enforcement agencies.

 

(b)The parties also acknowledge that nothing in this Agreement shall be
interpreted or applied in a manner that affects or limits Executive’s otherwise
lawful ability to challenge, under the Older Workers Benefit Protection Act
(“OWBPA”) (29 U. S. C. § 626), the knowing and voluntary nature of his release
of any claims for violation of the Age Discrimination in Employment Act of 1967,
as amended, 29 U. S. C. § 621, et seq. (“ADEA”) against any of the Releasees
before a court, the EEOC, or any other federal, state, or local agency.

 

3

--------------------------------------------------------------------------------

 

5.Release of Claims under the ADEA, Right to Review and Revoke. Executive
expressly acknowledges and agrees that this Agreement includes a waiver and
release of all claims that Executive has or may have under the ADEA. The
following terms and conditions apply to and are part of the waiver and release
of claims under this Agreement:

 

(a)The waiver and release of claims contained in this Agreement does not cover
rights or claims that may arise after the date on which Executive signs this
Agreement.

 

(b)Executive is hereby advised to consult a lawyer before signing this
Agreement. Executive is granted at least twenty-one (21) calendar days after
Executive is presented with this Agreement to decide whether or not to sign this
Agreement. If Executive signs this Agreement before the expiration of the at
least twenty-one (21) day period, she waives the balance of that period.
Executive agrees that any modifications made to this Agreement, material or
otherwise, do not restart or affect in any manner the consideration period of at
least twenty-one (21) calendar days.

 

(c)Executive will have the right to revoke this Agreement for a period of seven
(7) days after signing this Agreement, and this Agreement shall not become
effective or enforceable unless and until this revocation period has expired
without revocation by Executive. If Executive timely revokes this Agreement,
Executive will not receive or be entitled to receive the Payment specified in
paragraph 2 above.

 

(d)Any revocation by Executive must be in writing and delivered to Allergan plc,
Attention: HR Service Delivery Team, 5 Giralda Farms, Madison, NJ 07940 on or
before the seventh (7th) day after the date that this Agreement is executed by
Executive. Executive hereby acknowledges and agrees that Executive is knowingly
and voluntarily waiving and releasing Executive’s rights and claims only in
exchange for consideration (something of value) in addition to anything of value
to which Executive is already entitled.

 

6.Confidential Information, Return of Company Property, Confidentiality of this
Agreement, Non-Solicitation Agreement.

 

(a)Executive acknowledges that during Executive’s employment by the Company,
Executive has had access to and has obtained Confidential Information (defined
below). Executive acknowledges and agrees that all Confidential Information is
the exclusive property of the Company (or of one or more of the Company
entities, as the case may be) and that Executive has no ownership interest
whatsoever in any of the Confidential Information. Executive further
acknowledges and agrees that at all times following and including the Effective
Date of this Agreement (and with the exception of disclosures to government
agencies), all Confidential Information shall be held confidential by Executive
and Executive will not (nor will Executive assist any other individual or entity
to do so), directly or indirectly: (a) disclose any of the Confidential
Information to any individual or entity; (b) publish or otherwise use such
Confidential Information; and/or (c) remove, arrange for the removal of, or
accept any Confidential Information from any of the premises of the Company
(and/or from any other premises). Executive represents and warrants that at all
times prior to and including the Effective Date of this Agreement, Executive has
not disclosed or used any of the Confidential Information or removed any of the
Confidential Information from any of the premises of the Company, except as
required in the ordinary course of Executive’s employment by the Company (and
except for disclosures to:  government agencies; and/or other employees of the
Company,

4

--------------------------------------------------------------------------------

 

for purposes of engaging in lawful “concerted activities” under Section 7 of the
National Labor Relations Act or similar state statute). However, if Executive
becomes legally required to disclose any of the Confidential Information by
subpoena, Court order or other valid legal process, then, to the extent
permitted by law, Executive will give the Company immediate notice of such
pending disclosure and will reasonably cooperate with the Company prior to such
disclosure should the Company decide to seek a protective order or other means
of preserving the confidentiality of the Confidential Information. For purposes
of this Agreement, Confidential Information means any and all confidential,
proprietary and/or trade secret (and all other intellectual property rights
owned or licensed by any of the Company entities) information and/or materials
relating to or concerning the business, affairs, products, services and/or
operations of any of the Company entities. The term Confidential Information, as
used in this Agreement, shall also include, without limitation, confidential,
proprietary and/or trade secret information and materials received by the
Company from third parties subject to a duty on the part of the Company to
maintain the confidentiality of such information and materials and, in some
cases, to use it only for certain limited purposes. The controlled disclosure of
Confidential Information by the Company to vendors, suppliers, contractors or
others for legitimate business purposes and the availability of the Confidential
Information to others outside of the Company through independent efforts will
not remove or disqualify such information from being protected herein as
Confidential Information. Notwithstanding any of the above, no information
constitutes Confidential Information if it is otherwise generally publicly known
and in the public domain from sources other than Executive.

 

Notwithstanding anything contained in this Agreement to the contrary, it will
not be a violation of this paragraph 6(a) if Executive uses or discloses
Confidential Information either while he is an employee of the Company or
thereafter (i) if such disclosure or use may be required or appropriate in
connection with his work as an employee of the Company, (ii) if he is required
to do so by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information, or (iii) to
Executive’s spouse, attorney and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance Executive’s tax, financial and
other personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of any Confidential Information by an Exempt Person shall be
deemed to be a breach of this paragraph 6(a) by Executive.

 

(b)Executive represents that Executive will on or prior to the Termination Date
complete all reasonable transition assistance requests of Allergan (including
but not limited to aiding in the location of files), and will have returned to
the Company all Company property, including, but not limited to, all equipment,
vehicles, product samples, computers, pass codes, keys, swipe cards, credit
cards, documents, or other materials, in whatever form or format that Executive
received, prepared, or helped prepare. Executive further represents that
Executive will not retain after the Termination Date, whether in hard copy or
electronic form, any copies, duplicates, reproductions, computer disks, or
excerpts thereof, of the Company’s or any of its customers’ documents.

 

5

--------------------------------------------------------------------------------

 

(c)Non-Solicitation.  Executive agrees that, except with respect to the
individuals identified on Schedule 6(c) hereto (subject to the restrictions set
forth in such schedule), for a period of eighteen (18) months immediately
following the Effective Date of this Agreement, Executive will not directly or
indirectly, (i) solicit any individual who is, on the Termination Date (or was,
during the six (6) month period prior to the Termination Date), employed by the
Company or any of its affiliates to terminate or refrain from renewing or
extending such employment or to become employed by or become a consultant to any
other individual or entity other than the Company or one of its affiliates, (ii)
initiate discussions with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity, or (iii) induce or attempt to induce any then
current customer, any person or entity as to which Executive was personally
involved, during the six (6) month period prior to the Termination Date, in the
Company’s efforts to secure such person or entity as a customer, or any
supplier, licensee, or other business associate of the Company or any its
affiliates to cease doing business with the Company or such an affiliate, or to
interfere with the relationship between any such customer, person or entity,
supplier, licensee, or business associate, on the one hand, and the Company or
any of its affiliates, on the other hand.  For the sake of clarity, the
foregoing restrictions shall not apply to prevent the hiring of personnel who
respond to general solicitation for open positions and where there is not a
separate violation of clauses (i), (ii) or (iii) of this subparagraph 6(c).    

 

7.Cooperation. Executive agrees to fully and reasonably cooperate with all
reasonable requests from the Company or its attorneys for information or
assistance in any lawsuit or investigation involving the Company. Executive
further agrees to reasonably cooperate with reasonable requests for information
relating to projects, assignments, or functions about which Executive possesses
knowledge as a result of Executive’s employment. If Executive’s cooperation
after the end of 2018 exceeds eight (8) hours in any calendar month, then
Executive shall be paid a per diem compensation rate of $5,000 for any full or
partial day in which Executive provides cooperation services under this
paragraph 7. Executive shall also be reimbursed for reasonable expenses incurred
by Executive in providing cooperation under this paragraph 7 (e.g, travel,
lodging and meal expenses), provided that Executive provides appropriate
invoices and/or receipts for any such expenses.  Executive agrees that upon
receipt of any subpoena relating in any way to the Company, and/or receipt of
any contact from a government agent relating in any way to the Company,
Executive will, to the extent permitted by law, immediately notify the Company’s
Chief Legal Officer and will fax, e-mail or hand deliver a copy of the subpoena
to the Chief Legal Officer within forty-eight (48) hours of service upon
Executive and prior to responding, testifying or providing documents or
information in response to the subpoena.

 

8.Governing Law. Except to the extent governed by federal law, this Agreement
shall be governed by and construed under the laws of the State of New Jersey,
without reference to New Jersey’s choice of law principles, unless superseded by
federal law.

 

9.Admission. The parties agree that neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by Releasees or Executive of wrongdoing or
evidence of any liability or unlawful conduct of any kind.

 

6

--------------------------------------------------------------------------------

 

10.Entire Agreement; Continuing Validity of Certain Existing Agreements and
Confidentiality and Non-Solicitation Obligations. This Agreement contains and
constitutes the entire understanding and agreement of the parties with respect
to the subject matter of this Agreement; provided, however, that Executive
acknowledges and affirms that Executive shall remain bound by the applicable
provisions of the Company’s Code of Conduct and any restrictive covenant,
inventions agreement, confidentiality agreement or similar agreement
(collectively, “Restrictive Agreement”) which Executive signed in connection
with Executive’s employment. (To the extent that this Agreement addresses
subject matters that are also addressed in any such Restrictive Agreement, this
Agreement shall be interpreted and applied so as to enhance the protections
afforded to the Company under any such Restrictive Agreement.)  This Agreement
shall not affect Executive’s right to indemnification by the Company as an
officer of the Company.

 

11.Severability and Modifications. The provisions of this Agreement are
severable and if any part is found to be unenforceable, the other portions shall
remain fully valid and enforceable. Additionally, if any of the waivers and
releases set forth in paragraphs 3 through 5 above are held to be invalid,
illegal, void and/or unenforceable by an arbitrator or a court of competent
jurisdiction:  (i) the remaining waivers and releases shall remain fully valid
and enforceable; and (ii) upon request by the Company, Executive shall
immediately duly execute and deliver to the Company a release and waiver that is
legal and enforceable to the fullest extent of the law. This Agreement may not
be released, discharged, abandoned, supplemented, changed, or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by Executive and a duly authorized officer of the
Company. Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right that
Executive or the Company may have under this Agreement shall not be deemed a
waiver of such provision or right or any other provision or right under this
Agreement.

 

12.Construction of Agreement. The parties agree that there shall be no
presumption that any ambiguity in this Agreement is to be construed against the
drafter.

 

13.Section 409A. Amounts payable under this Agreement are intended by the
parties to comply with or be exempt from Section 409A of the Internal Revenue
Code of 2017, as amended (the “Code”) and the regulations and guidance
thereunder (collectively, “Section 409A”), including as a result of the “short
term deferral” exemption or the “separation pay plan” exemption thereunder, and
accordingly to the maximum extent permitted shall be interpreted in a manner
consistent therewith. For purposes of applying Section 409A, Executive’s right
to receive any installment payment of compensation under this Agreement shall be
treated as a right to receive a series of separate payments of compensation.
“Termination of employment” or words of similar import, as used in this
Agreement, shall mean, with respect to any payments subject to Section 409A,
Executive’s “separation from service” as defined by Section 409A. The date for
payments payable under this Agreement shall be determined in accordance with the
terms of this Agreement and shall not be subject to direct or indirect
designation by Executive. Nothing in this Agreement shall be construed as a
guarantee of any particular tax treatment to Executive. Executive shall be
solely responsible for the tax consequences with respect to all amounts payable
under this Agreement, and in no event shall the Company have any responsibility
or liability if this Agreement does not meet any applicable requirements of
Section 409A unless the Company is solely responsible for such violation of
Section 409A.  The parties agree to cooperate and act in good faith to ensure
full compliance with Section 409A.

 

7

--------------------------------------------------------------------------------

 

14.Knowing and Voluntary Execution. Executive represents and warrants that
Executive has read this Agreement, has had adequate time to consider it, has
been advised to consult with an attorney before signing this Agreement,
understands the meaning and application of this Agreement and has signed this
Agreement knowingly, voluntarily and of Executive’s own free will with the
intent of being bound by it.

15.Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the Company
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail.

16.Currency. All amounts designated and payable under this Agreement are
denominated and payable in United States dollars.

17.Headings.The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

18.Counterparts. This Agreement may be executed in two or more counterparts, and
such counterparts shall constitute one and the same instrument.  Signatures
delivered by facsimile or email shall be deemed effective for all purposes to
the extent permitted under applicable law.

[The remainder of this page is left intentionally blank.]

 

 

8

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF CLAIMS AND AFFECTS
IMPORTANT LEGAL RIGHTS.

 

ALLERGAN, INC.

 

 

 

By:

 

 

 

Print Name:

 

 

 

 

 

Date:

 

 

 

 

 

ROBERT ALAN STEWART

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9